*600OPINION

Per Curiam:

The Department of Motor Vehicles appeals from a judgment entered June 26, 1979, remanding this case for a new hearing. Previously a hearing officer had determined that respondent’s refusal to submit to a blood, urine, or breath test violated Nevada’s Implied Consent Law. See NRS 484.383. Respondent’s driving privileges were ordered suspended for a period of six months.
Pursuant to an order of this court, respondent’s answering brief was due on December 31, 1979. To this date, no answering brief has been filed; no extension of time to do so has been sought or granted. Thus, respondent’s answering brief is now more than six months overdue. Under these circumstances, we elect to treat respondent’s conduct as a confession of error. NRAP 31(c); State, Dep’t Motor Vehicles v. Stone, 94 Nev. 775, 587 P.2d 1325 (1978); Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975).
The judgment in respondent’s favor is reversed and the district court is instructed to dismiss, with prejudice, the “petition for judicial review” filed by respondent in the district court on March 14, 1979.